IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                           Assigned on Briefs April 17, 2013

               STATE OF TENNESSEE v. COREY D. GILBERT

               Appeal from the Circuit Court for Montgomery County
                       No. 40901308     Michael Jones, Judge




                 No. M2012-01231-CCA-R3-CD - Filed June 11, 2013


A Montgomery County jury convicted the Defendant, Corey D. Gilbert, of first degree felony
murder and attempted aggravated robbery. The trial court imposed a mandatory life sentence
for the felony murder conviction and a three-year sentence for the attempted aggravated
robbery conviction. On appeal, the Defendant challenges the evidence supporting his
conviction for attempted aggravated robbery as the underlying offense for the felony murder
conviction. After a thorough review of the record and applicable law, we affirm the trial
court’s judgments.

  Tenn. R. App. P. 3 Appeal as of Right; Judgments of the Circuit Court Affirmed

R OBERT W. W EDEMEYER, J., delivered the opinion of the Court, in which T HOMAS T.
W OODALL and J AMES C URWOOD W ITT, J R., JJ., joined.

Gregory D. Smith, Clarksville, Tennessee, for the appellant, Corey D. Gilbert.

Robert E. Cooper, Jr., Attorney General and Reporter; Brent C. Cherry, Senior Counsel; John
W. Carney, District Attorney General; Steve Garrett, Assistant District Attorney General, for
the appellee, State of Tennessee.

                                         OPINION
                                          I. Facts

       This case arises from the attempted robbery and shooting death of the victim, George
Labront Miller, which occurred on July 21, 2009. For these crimes a Montgomery County
grand jury indicted the Defendant for first degree felony murder and aggravated robbery.

       At a trial on these charges, the State presented the following evidence: George Miller,
the victim’s father, testified that his son was twenty-one years old at the time of his death.
Miller recalled that he last saw his son alive at a family reunion on July 4, 2009. The next
time he saw his son was at the funeral home. Miller identified a photograph of his deceased
son.

        Brittaney Welch testified that in July 2009 she lived in a room at the A & W Motel.
The victim also resided at the A & W Motel in a room near Welch’s room. Welch recalled
that, on the night of July 21, 2009, she observed a black woman get out of a black Impala
with tinted windows and go up to the victim’s room with him. Another black woman drove
the Impala away. Later in the evening she heard what sounded like a fight coming from the
victim’s room. At around 11:00 p.m., Welch observed the Defendant and Dominick Hodges,
a co-defendant, run past her room and to an empty parking lot behind the motel where they
got into the same black Impala she had earlier seen. The black Impala sped away at a “high
rate of speed.” Welch testified that the next morning she saw “a whole lot of police” taking
the door off of the victim’s room.

        On cross-examination, Welch testified that she had previously seen the victim sell
drugs to another resident of the hotel. Welch testified that she was fifteen years old at the
time of these crimes. Welch identified her statement to police and agreed that she did not
mention the sounds of a fight emanating from the victim’s room or the Defendant’s flight
past her room later that night. She explained that she did not tell police these facts because,
at the time, she did not know what was relevant to the case.

       Shawntay Evans testified that she, Cassandra Santos, the Defendant, and Dominick
Hodges made a plan to rob the victim. Evans said that, at first, there were text messages
exchanged regarding “setting [the victim] up with [Hodges].” On the night of July 21, 2009,
Santos was at Evans’s house, and the Defendant and Hodges drove to Evans’ house in the
Defendant’s black Impala. A plan was devised for Evans to gain entry into the victim’s
motel room, and then she was to notify the others when to come to the room to rob the
victim. She explained that she was selected to enter the room first because the victim had
a romantic interest in her. Evans could not recall the victim’s room number but said that the
motel where he stayed was the A & W Motel.

       Evans testified that, earlier in the evening, the victim’s ex-girlfriend, Candace Ligon,
had been at Evans’ home and told Evans that the victim did not carry a gun. The victim
relayed this information to the others, and the group agreed that the Defendant and Hodges
would not use a gun during the robbery but would just hit the victim to scare him into giving
up his money. Evans said that they planned to rob the victim of “[m]oney, dope, whatever
we found.” Even though they knew the victim was unarmed, both the Defendant and Hodges
carried guns. Evans recalled that Hodges did not “like his gun” because “it was small,” so

                                              2
the Defendant drove them to “Lincoln Homes” to find a different gun for Hodges. When
Hodges was unable to find a replacement gun, the group proceeded to a Kroger where the
Defendant, “T.K.,” and Hodges got out of the car, and Santos drove Evans to the motel.

        Evans testified that she met the victim at the motel, and the two went upstairs to his
room. Santos waited until Evans entered the room and then drove back to the Kroger to pick
up the Defendant and Hodges. Inside the victim’s room, Evans and the victim “chilled,”
“talked,” and “smoked blunts.” While in the room, Evans communicated with Santos by
texting the Defendant’s phone. Evans said that she tried to get the door unlocked, so the
Defendant and Hodges could get inside, but when she could not do so, she walked outside
to the parking lot. In the parking lot, she saw the Defendant and Hodges on the side of the
building, and Hodges motioned for Evans to go back to the victim’s room.

        Evans testified that she returned to the room leaving the door open this time and told
the victim that she was waiting for her cousin. Evans and the victim were seated on the bed
when the Defendant and Hodges came into the room with their guns drawn and began
“pistol-whipp[ing]” the victim. Evans said that, as she ran out of the room while the
Defendant and Hodges were hitting the victim, the victim was covering his face and trying
to get up off of the bed. Evans recalled that, after the Defendant and Hodges came out of the
victim’s room, but before they got into the Impala, Hodges threw the guns into the bushes
at the back of the Cumberland Grille restaurant where the car was parked. Evans recalled
that she and Santos were in the back seat of the Impala, the Defendant was in the passenger
seat, and Hodges drove the car away from the motel.

        Evans testified that Hodges drove to a wooded area and parked the car. Evans, the
Defendant, Santos, and Hodges then went into the woods to hide. Evans said that they did
this in an attempt to conceal themselves because they did not know if anyone had seen the
black Impala. While in the woods, Hodges said that he thought he had accidentally shot the
victim. Evans said that she responded saying “no” and “that’s not true,” and the Defendant
said, “[W]ell, y’all didn’t see the way the blood hit against the wall.”

        Evans testified that she initially lied to police because she was scared and did not want
anyone to get in trouble. One of Evans’ family members, however, encouraged Evans to tell
the truth and Evans’ mother “made [her] go to the detective.” Evans then told the police the
same version of events that she told the jury. Evans said that she was seventeen years old at
the time of these crimes, and she was charged with first-degree murder in Juvenile Court.
Evans said that she pled guilty to conspiracy to commit aggravated robbery in Juvenile Court
and served one month in a detention facility. Evans said that she and Santos accepted the
same plea offer. Evans said that the only item taken from the victim that night was
marijuana.

                                               3
       On cross-examination, Evans agreed that, while she was in the victim’s room, the
victim left several times to sell drugs to various people. Evans denied that she and Hodges
devised the plan to rob the victim and stated that the Defendant told her that, initially, he and
Hodges planned to rob the victim on their own.

       On redirect examination, Evans testified that, when the Defendant and Hodges entered
the room, the Defendant wore a white bandana and Hodges wore a red bandana to cover their
faces.

       Dr. John Davis, an Assistant Medical Examiner, testified that he conducted the
autopsy on the victim’s body. Dr. Davis determined that the cause of death was a gunshot
wound to the head, and the manner of death was homicide. Dr. Davis said that the wound
was a contact range gunshot wound indicating that the muzzle of the gun was less than two
inches from the victim’s head when the gun was fired. Dr. Davis also observed two
lacerations on the victim’s head that were caused by a blunt object. On cross-examination,
Dr. Davis testified that the toxicology report indicated that the victim had THC, a metabolite
of marijuana, in his system at the time of death.

       Gary Hodge, a Clarksville Police Department detective, testified that he reported to
the A & W Motel during the afternoon of July 22, 2009. Detective Hodge said that he
sketched a diagram of the crime scene, photographed the scene, and documented evidence.
Detective Hodge identified diagrams of the crime scene that he had created: a diagram of the
back of the A & W Motel, and another of the victim’s room. Detective Hodge testified that
there was blood on every wall in the living area of the room. He identified a photograph of
a bullet round and another photograph of a shell casing that were also found in the room.

       Detective Hodge testified that he processed the black Impala for evidence. Detective
Hodge identified photographs of the car and said that a red bandana was recovered from the
glove compartment in the car. Detective Hodge confirmed that the car was processed for
blood and fingerprints.

        On cross-examination, Detective Hodge identified drug paraphernalia recovered from
the victim’s room.

       Frederick McClintock, a Clarksville Police Department officer, testified that he
assisted in the investigation of the shooting of the victim. Officer McClintock said that he
collected a black ammunition magazine containing seven .45 caliber rounds. The magazine
was found on the floor near the bed. Officer McClintock also found a .45 caliber shell casing
and an intact bullet in the room.



                                               4
       Joey Scruggs, a Clarksville Police Department officer, testified that on July 23, 2009,
he reported to the Cumberland Grille, a restaurant located next to the A & W Motel. Officer
Scruggs said that he was asked to perform an article search with his police dog. Specifically,
police were searching for a gun in a wooded area behind the parking lot of the Cumberland
Grille. Officer Scruggs said that he recovered two guns, a .45 semi-automatic handgun and
a .22 handgun, from the very back of the Cumberland Grille parking lot. Officer Scruggs
said he found the guns lying on a mound of dirt among tall weeds. He described the position
of the guns saying that the two guns were “pretty much laying [sic] on top of each other.”

       Steve Scott, a Tennessee Bureau of Investigation (“TBI”) special agent, testified that
he examined the guns recovered behind the Cumberland Grille. One of the guns was a .45
caliber semi-automatic pistol. The magazine could be loaded with nine cartridges, and the
chamber could hold one cartridge for a total capacity of ten cartridges. Upon receipt, the
magazine contained seven cartridges. Agent Scott said that the .45 caliber pistol was in good
working condition. He test-fired the gun with a cartridge from the magazine and compared
the test shell casing with the shell casing (“evidence shell casing”) recovered by police.
Based on the comparison, Agent Scott determined that the shell casing recovered from the
crime scene was fired from the .45 caliber semi-automatic pistol recovered behind the
Cumberland Grille.

      Agent Scott testified next about the .22 caliber revolver that was also found behind
the Cumberland Grille. Agent Scott said that the gun was in good working condition, and
he conducted a test-fire with the gun and retrieved the test shell casing to compare with the
evidence shell casing. Agent Scott was unable to conclude that the .22 fired any of the
evidence shell casings.

       Jennifer Sullivan, a TBI forensic scientist, testified that she tested a rock-like
substance, recovered from the victim’s room at the A & W Motel and confirmed that
substance tested positive as cocaine base. She testified that, before testing, the substance
weighed 2.2 grams.

        Will Evans, a Clarksville Police Department officer, testified that, on July 24, 2009,
he helped conduct a consensual search of the Defendant’s apartment. During the search,
police found one spent shell casing, “several” unspent shell casings, a white bandana, and
a cellular phone. Officer Evans recalled that the white bandana recovered was found stuffed
in a macaroni and cheese box in the kitchen trash can. He said that he observed what
appeared to be small brown spots on the bandana.

       Bradley Everett, a TBI special agent, testified that he conducted DNA analysis of the
substance found on the white bandana recovered from the Defendant’s apartment. Agent

                                              5
Everett said that presumptive tests indicated the presence of blood on the bandana and on the
.45 caliber handgun that was recovered near the Cumberland Grille, and the test indicated the
presence of blood.

       Agent Everett testified that he then took a swab from the barrel of the .45 caliber
handgun for further testing and the DNA profile from the swab matched the victim. Agent
Everett also conducted further testing on the blood on the white bandana. The DNA profile
obtained from the blood was a mixture of at least three individuals. The major contributor
profile matched the victim. The minor contributor DNA profile was from two or more
individuals, and the Defendant and Hodges could not be excluded as minor contributors.

       Agent Everett testified that, several months later, he conducted further testing on the
bandana hoping to obtain a DNA profile from any skin cells that might have been left on the
bandana. Agent Everett swabbed three areas of the white bandana and found that Hodges
was the major contributor of the DNA profile for the first swab. The second swab contained
a mixture of at least three individuals, from which Hodges and the Defendant could not be
excluded as possible contributors. The third swab was also a mixture of at least three
individuals. The Defendant and Hodges could not be excluded as possible contributors to
the profile.

        Suzann Lafferty, a TBI forensic scientist, testified that she compared the known prints
of the Defendant, Hodges, and the victim with the latent prints taken from various pieces of
evidence gathered during the course of the investigation. Agent Lafferty made eleven
identifications with the Defendant for latent prints taken from his Chevy Impala. All other
latent prints taken from other sites were either unidentifiable or Agent Lafferty was unable
to match the latent print with one of the known prints.

        The State re-called Dr. Davis. Dr. Davis testified that the victim’s gunshot wound
would not be immediately fatal, and the victim would have still been capable of movement
after sustaining the wound. He explained that the face, scalp and brain are “highly vascular”
meaning that injury to these areas will cause a lot of bleeding. Dr. Davis opined that the
pictures of the victim and blood trail are consistent with the possibility that the victim was
able to move off the right side of the bed and around the wall to the entrance of the room.

       On recross examination, Dr. Davis testified that he removed five-twenty dollar bills,
one-ten dollar bill and a metal ring from the victim’s person.

       Alan Charvis, a Clarksville Police Department detective, testified that the Defendant
was brought into the Major Crimes office as a suspect in this homicide. After Detective
Finley issued Miranda warnings, the Defendant spoke with police initially, denying any

                                              6
knowledge of the homicide at the A & W Motel. Detective Charvis confronted the
Defendant with information developed during the investigation, and the Defendant admitted
to being at the A & W Motel during the robbery. The Defendant told police that, while
Evans was in the room with the victim, she texted him when to enter the room. The
Defendant said that he and Hodges entered the room and Hodges began a fist fight with the
victim. The Defendant admitted to ownership of the .22 handgun but denied carrying the
gun into the victim’s room. Detective Charvis said the Defendant told detectives that “he
knew the robbery was going to happen and he was going along with it.” The Defendant
refused to allow police to record his statement.

       Timothy Finley, a Clarksville Police Department detective, testified that he was the
lead detective for this case. During his interview with the Defendant, Detective Finley found
the Defendant’s responses to questions appropriate. Detective Finley explained that the
Defendant wrote his own statement. Detective Finley read the statement as follows:

       Particularly, we had a plan to rob somebody. I usually, when I hear something
       like that, I pay it no mind, but I snort cocaine occasionally, and I wasn’t in my
       right state of mind when I agreed to be involved. Usually, I would think about
       my kids, but something about the drug I like, changed me. We went out to the
       hotel and waited for a while, trying to think of a plan. Initially, it was
       supposed to be simple. We were just supposed to wait until the girl gave us
       the go. When she did give us the go ahead, we went into the hotel room and
       I was just in the background watching. I couldn’t tell what was happening.
       I just remember that it was kind of - - a lot of noise and then a gunshot. After
       the gunshot, I didn’t know if somebody had got shot or what? I really didn’t
       even get inside the hotel room. Maybe a step, if that? It all happened so fast.
       I got scared of the gunshot and ran to the car with everybody else. Then I went
       home. I didn’t kill anybody. I don’t know even if he was dead when we left,
       I just know I didn’t do it. I am not sure, but I think [Hodges] hid the gun, the
       .22 was mine but I didn’t even go in the room, and I really didn’t want
       anybody to get hurt. I was just . . . f’d up on [cocaine] and didn’t care.

Detective Finley then read a series of questions police provided and the Defendant’s
handwritten answers. In these responses, the Defendant identified Evans, Santos, Hodges
and himself as the persons involved in the plan to rob the victim. He said that Evans ran out
of the room when he and Hodges entered. When asked if he went to the room to help
Hodges rob the victim, the Defendant replied, “Really, I just went as support, just to make
sure nothing went wrong. I wasn’t willing to put a gun to him and beat him. I just wanted
to make sure whatever was taken was shared because I drove.”



                                              7
        Based upon this evidence, the jury convicted the Defendant of first degree felony
murder and attempted aggravated robbery. The trial court imposed the mandatory minimum
life sentence for the first degree felony murder conviction and a three-year sentence for the
attempted aggravated robbery conviction. It is from this judgment that the Defendant now
appeals.

                                         II. Analysis

       The Defendant contends that because the record does not support a conviction for the
underlying offense, attempted aggravated robbery, the evidence is insufficient to sustain his
felony murder conviction. The State responds that the proof supports the jury’s finding of
the Defendant’s guilt of felony murder and attempted aggravated robbery beyond a
reasonable doubt. We agree with the State.

        When an accused challenges the sufficiency of the evidence, this Court’s standard of
review is whether, after considering the evidence in the light most favorable to the State,
“any rational trier of fact could have found the essential elements of the crime beyond a
reasonable doubt.” Jackson v. Virginia, 443 U.S. 307, 319 (1979) (emphasis in original); see
Tenn. R. App. P. 13(e); State v. Goodwin, 143 S.W.3d 771, 775 (Tenn. 2004) (citing State
v. Reid, 91 S.W.3d 247, 276 (Tenn. 2002)). This rule applies to findings of guilt based upon
direct evidence, circumstantial evidence, or a combination of both direct and circumstantial
evidence. State v. Pendergrass, 13 S.W.3d 389, 392-93 (Tenn. Crim. App. 1999) (citing
State v. Dykes, 803 S.W.2d 250, 253 (Tenn. Crim. App. 1990)). In the absence of direct
evidence, a criminal offense may be established exclusively by circumstantial evidence.
Duchac v. State, 505 S.W.2d 237, 241 (Tenn. 1973). “The jury decides the weight to be given
to circumstantial evidence, and ‘[t]he inferences to be drawn from such evidence, and the
extent to which the circumstances are consistent with guilt and inconsistent with innocence,
are questions primarily for the jury.’” State v. Rice, 184 S.W.3d 646, 662 (Tenn. 2006)
(quoting Marable v. State, 313 S.W.2d 451, 457 (Tenn. 1958)). “The standard of review [for
sufficiency of the evidence] ‘is the same whether the conviction is based upon direct or
circumstantial evidence.’” State v. Dorantes, 331 S.W.3d 370, 379 (Tenn. 2011) (quoting
State v. Hanson, 279 S.W.3d 265, 275 (Tenn. 2009)).

       In determining the sufficiency of the evidence, this Court should not re-weigh or
reevaluate the evidence. State v. Matthews, 805 S.W.2d 776, 779 (Tenn. Crim. App. 1990).
Nor may this Court substitute its inferences for those drawn by the trier of fact from the
evidence. State v. Buggs, 995 S.W.2d 102, 105 (Tenn. 1999) (citing Liakas v. State, 286
S.W.2d 856, 859 (Tenn. 1956)). “Questions concerning the credibility of witnesses, the
weight and value to be given the evidence, as well as all factual issues raised by the evidence
are resolved by the trier of fact.” State v. Bland, 958 S.W.2d 651, 659 (Tenn. 1997). “‘A

                                              8
guilty verdict by the jury, approved by the trial judge, accredits the testimony of the witnesses
for the State and resolves all conflicts in favor of the theory of the State.’” State v. Cabbage,
571 S.W.2d 832, 835 (Tenn. 1978) (quoting State v. Grace, 493 S.W.2d 474, 476 (Tenn.
1973)). The Tennessee Supreme Court stated the rationale for this rule:

       This well-settled rule rests on a sound foundation. The trial judge and the jury
       see the witnesses face to face, hear their testimony and observe their demeanor
       on the stand. Thus the trial judge and jury are the primary instrumentality of
       justice to determine the weight and credibility to be given to the testimony of
       witnesses. In the trial forum alone is there human atmosphere and the totality
       of the evidence cannot be reproduced with a written record in this Court.

Bolin v. State, 405 S.W.2d 768, 771 (Tenn. 1966) (citing Carroll v. State, 370 S.W.2d 523,
527 (Tenn. 1963)). This Court must afford the State of Tennessee the “‘strongest legitimate
view of the evidence’” contained in the record, as well as “‘all reasonable and legitimate
inferences’” which may be drawn from the evidence. Goodwin, 143 S.W.3d at 775 (quoting
State v. Smith, 24 S.W.3d 274, 279 (Tenn. 2000)). Because a verdict of guilt against a
defendant removes the presumption of innocence and raises a presumption of guilt, the
convicted criminal defendant bears the burden of showing that the evidence was legally
insufficient to sustain a guilty verdict. State v. Carruthers, 35 S.W.3d 516, 557-58 (Tenn.
2000).
                            A. Attempted Aggravated Robbery

        A conviction for attempted aggravated robbery consists of an attempt to commit the
“intentional or knowing theft of property from the person of another by violence or putting
the person in fear” and is “accomplished with a deadly weapon” or causes the victim “serious
bodily injury.” T.C.A. § 39-13-401 and -402 (2006). Under a theory of criminal
responsibility, “[p]resence and companionship with the perpetrator of a felony before and
after the commission of the offense are circumstances from which one’s participation in the
crime may be inferred.” State v. Ball, 973 S.W.2d 288, 293 (Tenn. Crim. App. 1998). No
particular act need be shown, and the defendant need not have played a physical role in the
crime in order to be held criminally responsible for the crime. State v. Caldwell, 80 S.W.3d
31, 38 (Tenn. Crim. App. 2002). Rather, to be held criminally responsible for the acts of
another, the defendant need only “associate himself with the venture, act with knowledge that
an offense is to be committed, and share in the criminal intent of the principal in the first
degree.” State v. Maxey, 898 S.W.2d 756, 757 (Tenn. Crim. App. 1994); see also State v.
Steven Nelorn Hampton, Jr., No. M2004-00704-CCA-R3-CD, 2005 WL 677279, at *5
(Tenn. Crim. App., at Nashville, Mar. 24, 2005) (finding sufficient evidence to convict the
defendant of especially aggravated robbery under a criminal responsibility theory because
he admitted that he shared in the proceeds of the robbery, was present at the scene of the

                                               9
crime, and was with his co-defendants both before and after the commission of the crime),
perm. app. denied (Tenn. Oct. 10, 2005).

        The evidence, viewed in the light most favorable to the State, proves that the
Defendant planned and attempted to execute the robbery of the victim. The Defendant,
Hodges, Santos, and Evans met with the purpose of planning a robbery of the victim. The
four used the Defendant’s vehicle to drive to the A & W Motel and flee the scene following
the attempted robbery. After devising a plan, Santos and Evans dropped the Defendant and
Hodges off at a nearby Kroger to wait while Evans gained entry to the victim’s room. The
Defendant’s cellular phone was used to communicate with Evans while she was in the
victim’s room. The Defendant and Hodges entered the victim’s room with guns and “pistol-
whipped” the victim and ultimately shot and killed the victim. This is sufficient evidence
upon which a jury could find beyond a reasonable doubt that the Defendant attempted to rob
the victim with a gun and as a result, the victim was killed.

        The Defendant specifically argues that he withdrew from the robbery prior to the
victim’s death. In his brief, he asserts that he was “a mere support player in the Miller
incident,” and did not actively participate in the robbery. We disagree with this
characterization of the Defendant’s role in the robbery. The Defendant provided
transportation to and from the victim’s place of residence. The Defendant told police that
he went into the victim’s room to make sure the proceeds of the robbery were shared, noting
his entitlement to some of the proceeds on the basis that he provided his vehicle in execution
of the robbery. The Defendant entered the victim’s room armed and with the intent for the
victim to be robbed, whether at the hands of Hodges alone or both of the men together. The
evidence, viewed in a light most favorable to the State, proves beyond a reasonable doubt
that the Defendant associated himself with the venture, knew the robbery was going to take
place, and shared in the intent to rob the victim. Furthermore, the Defendant acknowledged
after the robbery seeing the way the “blood hit against the wall,” indicating he was a
participant in the robbery attempt even after the victim had been shot. The Defendant got
into the car with Hodges and fled with him, hiding in the woods after the robbery attempt.
There is no proof that the Defendant withdrew from the attempted robbery. Accordingly, the
Defendant is not entitled to relief as to this issue.

                                     B. Felony Murder

       Felony murder is “[a] killing of another committed in the perpetration of or attempt
to perpetrate any first degree murder, act of terrorism, arson, rape, robbery, burglary, theft,
kidnapping, aggravated child abuse, aggravated child neglect, or aircraft piracy.” T.C.A. §
39-13-202(a)(2) (2010). In this case, the Defendant was convicted of first degree felony
murder in the perpetration of an attempted aggravated robbery. The mental state required for

                                              10
the conviction was that the Defendant possessed the intent to commit the underlying offense,
which in this case was the attempt to commit aggravated robbery. Aggravated Robbery is
“the intentional or knowing theft of property from the person of another by violence or
putting the person in fear,” and is “accomplished with a deadly weapon” or causes the victim
“serious bodily injury.” Id. § 39-13-202(b); § 39-13-401 and -402.

       The evidence, viewed in the light most favorable to the State, proves that the
Defendant planned and attempted to execute the robbery of the victim. The Defendant and
Hodges, while armed, entered the victim’s room to rob the victim. During the course of the
attempted robbery, the victim was shot and killed. As we previously concluded, the
Defendant possessed the intent to commit the underlying offense, the aggravated robbery,
and the victim was killed during the perpetration of the attempted aggravated robbery.
Accordingly, we conclude the evidence is sufficient to support the jury’s finding that the
Defendant was guilty beyond a reasonable doubt of first degree murder in the perpetration
of an attempted aggravated robbery. As such, the Defendant is not entitled to relief on this
issue.

                                      III. Conclusion

       After a thorough review of the record before this Court, we hold that the evidence is
sufficient to sustain the Defendant’s convictions. Therefore, the trial court’s judgments are
affirmed.

                                                  _________________________________
                                                    ROBERT W. WEDEMEYER, JUDGE




                                             11